Acknowledgements
This communication is in response to applicant’s response filed on 11/11/2021.
Claims 1, 11, and 17 have been amended. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Jung (WO 2020004859) in view of Lazay (US 20160071110) does not teach or suggest the amended limitation “sending, to the device, temporary wallet information of the digital temporary wallet, the sent 
Applicant argues dependent claims 2-10, 12-16, and 18-20 are allowable based on their dependence upon allowable base claims, and examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1, 11, and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Noonan (US 20200366480) in view of Opeola (US 20200005293).

Regarding Claims 1, 11, and 17, Noonan teaches receiving, from a device executing an application with which a sender of digital currency has authenticated as part of a digital currency transfer to a recipient, the sender and the recipient being registered on a network for digital currency exchange and the sender having a sender account and recipient having a recipient account, an indication of the digital currency transfer and a specified public key of the recipient, the public key of the recipient uniquely identifying a digital permanent wallet of the recipient account (Paragraphs 0065, 0083, and 0039-0043 teach a user registration and certification service may issue digital certificates that provide secure authentication of addresses, identity, transactions, signatures, etc. (for example, a certification authority (CA) corresponding to a public key infrastructure (PKI)); a public identity allows for authentication of payees and merchants; in making purchases, for example, authenticated identities (e.g., using certification certificates associated with an entity and a public key) allow a user to verify that a payment is going to verifying that a digital permanent wallet of the sender account holds the specified type and amount of the digital currency to be transferred (Paragraph 0089 teaches a verified attribute may be an amount transferred in a transaction within blockchain, or any other data that can be associated with a blockchain transaction and/or an entity involved in the blockchain transaction; for example, verified attribute may indirectly reference an address via the public key of the X.509 certificate; thus, certification certificate can provide assurances that the entity listed in the certification certificate is really the entity that is involved in the blockchain transaction associated with verified attribute); creating and storing, by a computer system, a digital temporary wallet to temporarily hold the digital currency to be transferred, the creating comprising creating, for the digital currency transfer, a transaction key that uniquely identifies the digital currency transfer, and associating with the created digital temporary wallet the transaction key, the public key of the recipient, and indicators of the specified type and amount of the digital currency (0085-0086, 0091, and 0119-0121 teach servers may provide certification certificates that can be used to authenticate an identity of the node (by company or domain name, for example) as verified or confirmed by a certification authority (CA) or registration authority (RA); with authenticated Lightning nodes, users can, for example, ensure that payments are actually going to the intended merchant; a certificate issued for authentication in a layer-2 blockchain protocol (e.g., the Lightning Network) transaction, may include an invoice field that contains data relating to a potential transaction (e.g., destination, amount, time, signature of a destination or authorized party, or geographic location of one or participants); for example, if a merchant is requesting payment from a customer in a transaction for sale of goods or services, an X.509 certificate can include an invoice field that includes information related to the potential transaction (e.g., a standard Lightning Network invoice); the certification certificate can be encoded in a QR code in DER or PEM forms; the certification certificate in the QR code may provide the wallet with verified identity of an entity associated with the QR code, or with the certification certificate, or with one or more potential or existing cryptocurrency or blockchain addresses, or with one or more potential or existing cryptocurrency or blockchain transactions (e.g., an on-chain Blockchain Bitcoin transaction referencing or including a Bitcoin address), for transferring the digital currency of the specified type and amount from the digital permanent wallet of the sender to the digital temporary wallet (Paragraphs 0087 and 0092 teach a public key may comprise, be used as, or be used to derive a verified attribute and optionally may be included within a portion of certification certificate signed or otherwise verified, for example, by a certification authority (CA); a private key used by certification authority to sign certification certificate, may be provided by a trusted source, such as servers which may be associated with a public certification service; a wallet can then verify the authenticity of the information based on the certification certificate in the QR code by, for example, requesting that servers authenticate the certification certificate contained in the QR code, for example; the wallet can then engage in a transaction with the address with confidence that they are conducting transactions with the verified entity); and scanning, to the device, temporary wallet information of the digital temporary wallet, the temporary wallet information comprising at least the transaction key, and complete the transfer of the digital currency to the digital permanent wallet of the recipient account (Paragraphs 0093-0094 teaches the QR code may, for example, encode both a certification certificate and an invoice, wherein the certificate that contains information other than or in addition to cryptocurrency addresses or identifiers; for example, the QR code may contain a certification certificate that includes a URL, an account identifier, a user identifier, or a rolling or periodically changing identifier; thus, for example, when an entity scans the QR code, the entity can verify the certification certificate and the information contained in the certificate or QR code to gain assurance that the QR code (and information within the QR code) is associated with the correct source), wherein the computer system maintains restriction of the completion of the transfer to the digital permanent wallet of the recipient account based at least on the association of the transaction key and the public key of the recipient with the created digital temporary wallet (Paragraphs 0063, and 0096 teach the user can sign transactions with his or her corresponding private key to assert his or her personal identity on the Blockchain, and counterparties can require her signature to consummate verified transfers; a verified transfer may include a root certificate sharing a public and private key with a Bitcoin address of an unspent transaction output (UTXO) and issuing a digital certificate to a user that shares a private key with a Bitcoin address of the user and assigning value to the Bitcoin address sharing a private key with the user's certificate; the user may accept the transfer by re-assigning the transferred bitcoin to her own address; the QR code can include a destination blockchain or cryptocurrency address, along with a URL from which a certification certificate can be retrieved; optionally, the retrieved certificate can be used to check a digital signature included in, attached to, or otherwise related to information contained in the QR code (e.g., by checking that data included in the QR code has been validly signed by a private key corresponding to the certificate)).
However, Noonan does not explicitly teach receiving, an indication of a specified type and amount of the digital currency to be transferred to the recipient as part of the digital currency transfer; and sending, to the device, temporary wallet information of the digital temporary wallet, the sent temporary wallet information comprising at least the transaction key, and wherein the computer system is configured to receive the transaction key from a client device based on a scan of a printed physical wallet embodying the transaction key and on which the transaction key is printed.
Opeola from same or similar field of endeavor teaches receiving, an indication of a specified type and amount of the digital currency to be transferred to the recipient as part of the digital currency transfer (Paragraphs 0018 and 0039 teach a user may first access the platform through a website and choose a card, such as, e.g., a physical printed card, select which cryptocurrency they want to load onto the card, enter the value of cryptocurrency to load onto the card, and enter a recipient's phone number and digital wallet address; if the user chooses to load cryptocurrency value onto the card, the mobile application may generate recipient wallet address from encrypted private key, and the user may then enter a desired card value of cryptocurrency to load onto the card); and sending, to the device, temporary wallet information of the digital temporary wallet, the sent temporary wallet information comprising at least the transaction key (Paragraphs 0033 teaches information about the escrow wallet, such as, e.g., smart contract address or multi-signature wallet address, and recipient wallet address may be stored persistently in cloud storage database; the recipient's wallet private key (i.e., escrow wallet private key) may be printed onto the card as a QR code or any suitable format known in the art; the card may be transferred to the recipient (e.g., a physical card may be mailed to the recipient); value may be transferred to recipient wallet address from the escrow account when the activation code is entered), and wherein the computer system is configured to receive the transaction key from a client device based on a scan of a printed physical wallet embodying the transaction key and on which the transaction key is printed (Paragraphs 0034-0036 teaches the recipient may use mobile application to scan private key (i.e., escrow wallet private key), which mobile application may encrypt before transmitting it to server, in QR Code format; the server may receive encrypted private key from the recipient and a recipient wallet address may now be used to query cloud storage database for information pertinent to recipient wallet address; once recipient wallet address is found in cloud storage database, the server may retrieve relevant information, including, but not limited to, transaction information, sender wallet address, card value, and recipient wallet address; the server may transfer cryptocurrency funds from the escrow wallet, such as, e.g., smart contract address or multi-signature wallet address, to recipient's wallet address).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Noonan, which teaches creating temporary wallet information that is associated with a public key of the recipient address, to incorporate the teachings of Opeola which teaches sending a physical wallet comprising the temporary wallet information to the recipient.
There is motivation to combine Opeola into Noonan because the base invention is improved by providing systems, methods, and apparati of purchasing greeting cards and gift cards online, which may be loaded with value facilitated by blockchain and cryptocurrency technology, and which may be both more securely transferred and more readily accessible to recipients thanks to private key technology, digital wallets, and QR codes. These new systems, methods, apparati, and computer code meet a need unmet by the current state of the art and bridge a considerable gap between available methods of sending and receiving monetary gifts, and consumer expectations for value transfer in the era of digital currency (Opeola Paragraph 0003).

Regarding Claims 2, 12, and 18, the combination of Noonan and Opeola teaches all the limitations of claims 1, 11, and 17 above; and Noonan further teaches wherein associating the transaction key with the created digital temporary wallet locks the transaction key to the public key of the P201900255US01Page 37 of 46recipient such that completion of the transfer of the digital currency is possible only to the digital permanent wallet of the recipient account uniquely identified by that public key (Paragraphs 0096, 0131, and 0085 teach the QR can include or encode information in addition to a location from which a certificate can be retrieved; for example, a QR code can include a destination address, along with a URL from which a certification certificate can be retrieved; the certificate can be used to establish an identity corresponding to a cryptocurrency or blockchain address, and to ensure that such cryptocurrency or blockchain address matches the address encoded or included in the QR code; the retrieved certificate can be used to check a digital signature included in, attached to, or otherwise related to information contained in the QR code (e.g., by checking that data included in the QR code has been validly signed by a private key corresponding to the certificate); for example, a publicly trusted X.509 digital certificate would allow a user (and software and hardware wallets) to verify that a particular blockchain address is in fact controlled by the intended recipient rather than a man-in-the-middle; the digital certificate, in turn, can be used to authenticate an identity of the node (by company or domain name, for example) as verified or confirmed by a certification authority (CA) or registration authority (RA); with authenticated Lightning nodes, users can, for example, ensure that payments are actually going to the intended merchant).

Regarding Claims 3, 13, and 19, the combination of Noonan and Opeola teaches all the limitations of claims 2, 12, and 18 above; and Noonan further teaches receiving a scanned transaction key from a client device as part of a request to complete the digital currency transfer (Paragraphs 0091 and 0095 teach the certification certificate can be encoded in a QR code in DER or PEM forms; the QR code may then be scanned by a computing device, which may include a hardware or software wallet; the QR code can encode an online location (e.g., a URL) or interface (e.g., an Internet-accessible API) where a certification certificate can be retrieved; a hardware device or software program can then retrieve the certification certificate (e.g., by downloading it from a specified URL) and validate the certificate); correlating the received scanned transaction key to the transaction key uniquely identifying the digital currency transfer (Paragraph 0093 teaches the QR code may, for example, encode both a certification certificate, an invoice, and information other than or in addition to cryptocurrency addresses or identifiers; for example, the QR code may contain a certification certificate that includes a URL, an account identifier, a user identifier, or a rolling or periodically changing identifier); verifying that the recipient having the public key associated with the created digital temporary wallet has authenticated with an application of the client device from which the scanned transaction key was received (Paragraphs 0091 and 0096 teach a computing device can verify the certification certificate in order to establish an identity of a counterparty in a transaction; the computing device can notify a user after validating the certification certificate, for example, by displaying identity information contained in the certification certificate along with an indication that the certificate is valid; the QR can include or encode information in addition to a location from which a certificate can be retrieved; for example, a QR code can include a destination blockchain or cryptocurrency address, along with a URL from which a certification certificate can be retrieved, and the certificate can be used to establish an identity corresponding to a cryptocurrency or blockchain address, and to ensure that such cryptocurrency or blockchain address matches the address encoded or included in the QR code; the retrieved certificate can be used to check a digital signature included in, attached to, or otherwise related to information contained in the QR code (e.g., by checking that data included in the QR code has been validly signed by a private key corresponding to the certificate)); and based on the verifying, transferring the digital currency of the specified type and amount to the digital permanent wallet of the recipient account uniquely identified by the public key (Paragraph 0092 teaches the wallet can then verify the authenticity of the information based on the certification certificate by, for example, requesting that servers authenticate the certification certificate contained in the QR code, for example; the wallet can then engage in a transaction with the address with confidence that they are conducting transactions with the verified entity).

	Regarding Claim 4, the combination of Noonan and Opeola teaches all the limitations of claim 3 above; and Noonan further teaches wherein the verifying that the recipient has authenticated comprises verifying that the public key associated with the created digital temporary wallet matches to a public key of a user logged into the network via the application (Paragraphs 0087-0088 and 0103 teach an address and/or public key may comprise, be used as, or be used to derive a verified attribute and optionally may be included within a portion of certification certificate signed or otherwise verified, for example, by a certification authority (CA); the certification certificate may also include information that identifies an entity, such as serial number, issuer name, validity, public key, unique ID, and other information including, but not limited to, information contained in fields shown as part of certification certificate; some or all of such information may comprise, be used as, or be used to derive one or more verified attributes (e.g., a public key can comprise a verified attribute for an entity where the entity verifies possession of a corresponding private key); the first entity (e.g., offeree) creates an ‘acceptance’ transaction that includes as an input, the “transfer” output, which was created in the ‘offer’ transaction; to create this “acceptance” transaction, the offeree must sign the claimed transfer output with the private key corresponding to his or her identity token, thus establishing his or her digital identity; an offeree can accept an offeror's ‘verified transfer’ by spending a ‘transfer’ output of an ‘offer’ transaction, such as the one created).

Regarding Claim 8, the combination of Noonan and Opeola teaches all the limitations of claim 1 above; and Noonan further teaches wherein the network for digital currency exchange registers users for digital currency exchange, wherein each user has a respective account comprising a digital permanent wallet holding one more digital currencies, and wherein each such account is associated with a respective unique public key identifying the digital permanent wallet of the account (Paragraph 0109-0115 teach a first entity, on a computing device, generates a first Bitcoin address using the first private key generated at step; the first entity creates a Wallet Import Format (WIF) string using the first private key generated at step and imports the first private key into a Blockchain Bitcoin transaction system; a bit coin transaction system is a system in which a customer deposits cash on the spot using a financial automatic machine and purchases a bit coin from a bit coin exchange or sells his own bit coin to a bit coin exchange; an issuing authority, on servers, generates a Blockchain Bitcoin transaction with an output spendable by the public key of the CA's Root certificate; the issuing authority, on servers, generates a second Bitcoin address using the second private key (i.e., the first user's ‘identity token’) a certification authority, on servers, generates a certificate signing request (CSR) for a first user. In one embodiment, the CA performs a full identity investigation and authentication process when a party requests a digital certificate as part of an enrollment process; once this enrollment process is complete, and whenever the first party submits the CSR, the CA automatically issues a digital certificate in response).

Regarding Claims 9 and 16, the combination of Noonan and Opeola teaches all the limitations of claims 1 and 11 above; and Noonan further teaches storing to a ledger of the network a record of the digital currency transfer, the record including the transaction key, the public key, and a transaction time of the transaction, and indicating the specified type and amount of digital currency (Paragraphs 0085-0086 teach a node can be represented by its public key and network identifier (e.g., an IP address or other endpoint identifier); that public key can correspond to the public key in a publicly trusted X.509 digital certificate; servers, which provide certification certificates, may provide those certification certificates that can be used to authenticate an identity of the node (by company or domain name, for example) as verified or confirmed by a certification authority (CA) or registration authority (RA); with authenticated Lightning nodes, users can, for example, ensure that payments are actually going to the intended merchant; a certificate (e.g., an X.509 certificate) issued for authentication in a layer-2 blockchain protocol (e.g., the Lightning Network) transaction, may include an invoice field that contains data relating to a potential transaction (e.g., destination, amount, time, signature of a destination or authorized party, or geographic location of one or participants); for example, if a merchant is requesting payment from a customer in a transaction for sale of goods or services, an X.509 certificate can include an invoice field (e.g., as a subject attribute or in an X.509 extension) that includes information related to the potential transaction (e.g., a standard Lightning Network invoice)).

Regarding Claims 10 and 16, the combination of Noonan and Opeola teaches all the limitations of claims 1 and 11 above; and Noonan further teaches replicating the ledger to remote computer systems, wherein each of the remote computer systems is available to a client device to validate the digital currency transfer using the ledger replicated to the remote computer system (Paragraphs 0063 and 0085 teach a verified transfer may include a root certificate sharing a public and private key with a Bitcoin address of an unspent transaction output (UTXO) and issuing a digital certificate to a user that shares a private key with a Bitcoin address of the user and assigning value to the Bitcoin address sharing a private key with the user's certificate; the user may accept the transfer by re-assigning the transferred bitcoin to her own address; this digital certificate, in turn, can be used to authenticate an identity of the node (by company or domain name, for example) as verified or confirmed by a certification authority (CA) or registration authority (RA); with authenticated Lightning nodes, users can, for example, ensure that payments are actually going to the intended merchant).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Noonan (US 20200366480) in view of Opeola (US 20200005293) in further view of Barnum (US 10803463).

Regarding Claims 5 and 14, the combination of Noonan and Opeola teaches all the limitations of claims 1 and 11 above; and Noonan further teaches determining whether the digital currency transfer has already completed such that transfer of the digital currency to the digital permanent wallet of the recipient has already occurred (Paragraph 0129 teaches ambiguities may require the use of a transaction type or opcode that can both unambiguously indicate acceptance of an offer and also incorporate by reference (e.g., by hash) definite term offers, especially any terms not secured or automatically executed by the Blockchain's consensus rules; for example, in an embodiment, a time-lock of limited duration can be used; after the time-lock has expired, a spending path may become invalid; such a mechanism could allow an offeror to provide a time-limited offer, by providing automatic revocation of the offer after a certain amount of time).
However, the combination of Noonan and Opeola does not explicitly teach receiving, from the sender after authenticating to the network, an indication that the digital currency transfer is to be voided; and based on receiving the indication and on determining that the digital currency transfer has not already completed, cancelling the digital currency P201900255US01Page 38 of 46transfer, the cancelling rendering presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
Barnum from same or similar field of endeavor teaches receiving, from the sender after authenticating to the network, an indication that the digital currency transfer is to be voided (Col. 10, line 46 teaches user clicks on “deactivate button); and based on receiving the indication and on determining that the digital currency transfer has not already completed, cancelling the digital currency P201900255US01Page 38 of 46transfer, the cancelling rendering presentation of the transaction key ineffective to initiate completion of the digital currency transfer (Col. 10, lines 46-55 teaches in response to clicking on the “deactivate” button, web interface sends a termination request to the system; in response to the termination request, the system invalidates graphic indicium GI1 (i.e., printed QR code); and, if previously returned to user, the disposable credit card number/graphic indicium GI1 are no longer available for authorizing transactions, so that any future transaction will be rejected when the deactivated graphic indicium GI1 is scanned or the disposable credit card number is received at POS terminal).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Noonan and Opeola to incorporate the teachings of Barnum to receive, from the sender after authenticating to the network, an indication that the digital currency transfer is to be voided; and based on receiving the indication and on determining that the digital currency transfer has not already completed, cancel the digital currency P201900255US01Page 38 of 46transfer, the cancelling rendering presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
There is motivation to combine Barnum into the combination of J Noonan and Opeola because if transaction card with the printed graphic indicium GI1 thereon is lost or stolen, or if the desired transaction is completed, the user can timely deactivate graphic indicium GI1 and the disposable credit card number to prevent unauthorized transactions using transaction card (Barnum Col. 10 lines 55-60).

Claims 6-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noonan (US 20200366480) in view of Opeola (US 20200005293) in further view of Barnum (US 10803463) in further view of Priebatsch (US 20200151698) in further view of Naggar (US 20200258152).

Regarding Claim 6, the combination of Noonan, Opeola, and Barnum teaches all the limitations of claim 5 above; however, the combination does not explicitly teach wherein the indication indicates that the digital currency transfer is to be instantiated again using a new transaction key.
Priebatsch from same or similar field of endeavor teaches wherein the indication indicates that the digital currency transfer is to be instantiated again using a new transaction key (Paragraph 0006 and 0029 teach a token (i.e., transaction key) may be displayed as a “Quick Response” (QR) code on the consumer device, and may be a one-time-use token; the app may be programmed to wait for a triggering event before communicating with the server; for example, this triggering event may be in the form of the user clicking a button to refresh his token; the app causes the mobile device to communicate with the token-generation server to obtain a replacement token (i.e., new transaction key)).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in J Noonan, Opeola, and Barnum to incorporate the teachings of Priebatsch for the indication to indicate that the digital currency transfer is to be instantiated again using a new transaction key.
	There is motivation to combine Priebatsch into Noonan, Opeola, and Barnum because when the new token is received, the app causes the old one to be invalidated (so that the consumer uses only the newest token in a transaction) (Priebatsch Paragraph 0029).
	However, the combination of Noonan, Opeola, Barnum, and Priebatsch does not explicitly teach wherein the method further comprises establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient.
	Naggar from same or similar field of endeavor teaches wherein the method further comprises establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient (Paragraphs 0056 and 0202 teach deleting the temporary wallet or blocking further access to the temporary wallet, and creating a new temporary wallet for the same user connected to the network connection, for storage of a new target amount of at least one new target cryptocurrency).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Noonan, Opeola, Barnum, and Priebatsch to incorporate the teachings of Naggar for the method to further comprise establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient.
There is motivation to combine Naggar into the combination of Noonan, Opeola, Barnum because establishing a new digital currency transfer provides flexibility to quickly instantiated again a transfer for the payee, after the initial transfer attempt using the one-time token was unsuccessful.

Regarding Claim 7, the combination of Noonan, Opeola, Barnum, Priebatsch, and Naggar teaches all the limitations of claim 6 above; and Noonan further teaches wherein the establishing the new digital currency transfer comprises creating a new digital temporary wallet having associated therewith a new transaction key (0085-0086 and 0091 teach servers may provide certification certificates that can be used to authenticate an identity of the node (by company or domain name, for example) as verified or confirmed by a certification authority (CA) or registration authority (RA); with authenticated Lightning nodes, users can, for example, ensure that payments are actually going to the intended merchant; a certificate issued for authentication in a layer-2 blockchain protocol (e.g., the Lightning Network) transaction, may include an invoice field that contains data relating to a potential transaction (e.g., destination, amount, time, signature of a destination or authorized party, or geographic location of one or participants); for example, if a merchant is requesting payment from a customer in a transaction for sale of goods or services, an X.509 certificate can include an invoice field that includes information related to the potential transaction (e.g., a standard Lightning Network invoice); the certification certificate can be encoded in a QR code in DER or PEM forms; the certification certificate in the QR code may provide the wallet with verified identity of an entity associated with the QR code, or with the certification certificate, or with one or more potential or existing cryptocurrency or blockchain addresses, or with one or more potential or existing cryptocurrency or blockchain transactions (e.g., an on-chain Blockchain Bitcoin transaction referencing or including a Bitcoin address), for example, by including a cryptocurrency or blockchain address, or public key corresponding to such address).
Opeola in claim 1 teaches sending to the device temporary wallet information of the new digital temporary wallet, including the new transaction key (Paragraphs 0033 teaches the recipient's wallet private key (i.e., escrow private key) may be printed onto the card as a QR code or any suitable format known in the art; the card may be transferred to the recipient (e.g., a physical card may be mailed to the recipient); value may be transferred to recipient wallet address from the escrow account when the activation code is entered).
However, the combination does not explicitly teach transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
Naggar further teaches transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer (Paragraphs 0056 and 0202 teach deleting the temporary wallet or blocking further access to the temporary wallet, and creating a new temporary wallet for the same user connected to the network connection, for storage of a new target amount of at least one new target cryptocurrency).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Noonan, Opeola, Barnum, Priebatsch, and Naggar to incorporate the further teachings of Naggar to transfer the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
There is motivation to further combine Naggar into the combination of Noonan, Opeola, Barnum, Priebatsch, and Naggar because of the same reasons listed above for claim 6.

Regarding Claim 15, the combination of Noonan, Opeola, and Barnum teaches all the limitations of claim 14 above; and Noonan further teaches wherein the establishing the new digital currency transfer comprises creating a new digital temporary wallet having associated therewith a new transaction key (0085-0086 and 0091 teach servers may provide certification certificates that can be used to authenticate an identity of the node (by company or domain name, for example) as verified or confirmed by a certification authority (CA) or registration authority (RA); with authenticated Lightning nodes, users can, for example, ensure that payments are actually going to the intended merchant; a certificate issued for authentication in a layer-2 blockchain protocol (e.g., the Lightning Network) transaction, may include an invoice field that contains data relating to a potential transaction (e.g., destination, amount, time, signature of a destination or authorized party, or geographic location of one or participants); for example, if a merchant is requesting payment from a customer in a transaction for sale of goods or services, an X.509 certificate can include an invoice field that includes information related to the potential transaction (e.g., a standard Lightning Network invoice); the certification certificate can be encoded in a QR code in DER or PEM forms; the certification certificate in the QR code may provide the wallet with verified identity of an entity associated with the QR code, or with the certification certificate, or with one or more potential or existing cryptocurrency or blockchain addresses, or with one or more potential or existing cryptocurrency or blockchain transactions (e.g., an on-chain Blockchain Bitcoin transaction referencing or including a Bitcoin address), for example, by including a cryptocurrency or blockchain address, or public key corresponding to such address).
Opeola in claim 11 teaches sending to the device temporary wallet information of the new digital temporary wallet, including the new transaction key (Paragraphs 0033 teaches the recipient's wallet private key (i.e., escrow private key) may be printed onto the card as a QR code or any suitable format known in the art; the card may be transferred to the recipient (e.g., a physical card may be mailed to the recipient); value may be transferred to recipient wallet address from the escrow account when the activation code is entered).
However, the combination does not explicitly teach wherein the indication indicates that the digital currency transfer is to be instantiated again using a new transaction key.
Priebatsch from same or similar field of endeavor teaches wherein the indication indicates that the digital currency transfer is to be instantiated again using a new transaction key (Paragraph 0006 and 0029 teach a token (i.e., transaction key) may be displayed as a “Quick Response” (QR) code on the consumer device, and may be a one-time-use token; the app may be programmed to wait for a triggering event before communicating with the server; for example, this triggering event may be in the form of the user clicking a button to refresh his token; the app causes the mobile device to communicate with the token-generation server to obtain a replacement token (i.e., new transaction key)).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Noonan, Opeola, and Barnum to incorporate the teachings of Priebatsch for the indication to indicate that the digital currency transfer is to be instantiated again using a new transaction key.
	There is motivation to combine Priebatsch into Noonan, Opeola, and Barnum because when the new token is received, the app causes the old one to be invalidated (so that the consumer uses only the newest token in a transaction) (Priebatsch Paragraph 0029).
	However, the combination of Noonan, Opeola, Barnum, and Priebatsch does not explicitly teach wherein the method further comprises establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient; and transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
	Naggar from same or similar field of endeavor teaches wherein the method further comprises establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient (Paragraphs 0056 and 0202 teach deleting the temporary wallet or blocking further access to the temporary wallet, and creating a new temporary wallet for the same user connected to the network connection, for storage of a new target amount of at least one new target cryptocurrency); transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer (Paragraphs 0056 and 0202 teach deleting the temporary wallet or blocking further access to the temporary wallet, and creating a new temporary wallet for the same user connected to the network connection, for storage of a new target amount of at least one new target cryptocurrency).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Noonan, Opeola, Barnum, and Priebatsch to incorporate the teachings of Naggar for the method to further comprise establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient; and transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
There is motivation to combine Naggar into the combination of Noonan, Opeola, Barnum, and Priebatsch because establishing a new digital currency transfer provides flexibility to quickly instantiate again a transfer for the payee, after the initial transfer attempt using the one-time token was unsuccessful.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Noonan (US 20200366480) in view of Opeola (US 20200005293) in further view of Priebatsch (US 20200151698) in further view of Naggar (US 20200258152).

Regarding Claim 20, the combination of Noonan and Opeola teaches all the limitations of claim 17 above; and Noonan further teaches wherein the establishing the new digital currency transfer comprises creating a new digital temporary wallet having associated therewith a new transaction key (0085-0086 and 0091 teach servers may provide certification certificates that can be used to authenticate an identity of the node (by company or domain name, for example) as verified or confirmed by a certification authority (CA) or registration authority (RA); with authenticated Lightning nodes, users can, for example, ensure that payments are actually going to the intended merchant; a certificate issued for authentication in a layer-2 blockchain protocol (e.g., the Lightning Network) transaction, may include an invoice field that contains data relating to a potential transaction (e.g., destination, amount, time, signature of a destination or authorized party, or geographic location of one or participants); for example, if a merchant is requesting payment from a customer in a transaction for sale of goods or services, an X.509 certificate can include an invoice field that includes information related to the potential transaction (e.g., a standard Lightning Network invoice); the certification certificate can be encoded in a QR code in DER or PEM forms; the certification certificate in the QR code may provide the wallet with verified identity of an entity associated with the QR code, or with the certification certificate, or with one or more potential or existing cryptocurrency or blockchain addresses, or with one or more potential or existing cryptocurrency or blockchain transactions (e.g., an on-chain Blockchain Bitcoin transaction referencing or including a Bitcoin address), for example, by including a cryptocurrency or blockchain address, or public key corresponding to such address).
Opeola in claim 17 teaches sending to the device temporary wallet information of the new digital temporary wallet, including the new transaction key (Paragraphs 0033 teaches the recipient's wallet private key (i.e., escrow private key) may be printed onto the card as a QR code or any suitable format known in the art; the card may be transferred to the recipient (e.g., a physical card may be mailed to the recipient); value may be transferred to recipient wallet address from the escrow account when the activation code is entered).
However, the combination does not explicitly teach wherein the indication indicates that the digital currency transfer is to be instantiated again using a new transaction key.
Priebatsch from same or similar field of endeavor teaches wherein the indication indicates that the digital currency transfer is to be instantiated again using a new transaction key (Paragraph 0006 and 0029 teach a token (i.e., transaction key) may be displayed as a “Quick Response” (QR) code on the consumer device, and may be a one-time-use token; the app may be programmed to wait for a triggering event before communicating with the server; for example, this triggering event may be in the form of the user clicking a button to refresh his token; the app causes the mobile device to communicate with the token-generation server to obtain a replacement token (i.e., new transaction key)).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Noonan and Opeola to incorporate the teachings of Priebatsch for the indication to indicate that the digital currency transfer is to be instantiated again using a new transaction key.
	There is motivation to combine Priebatsch into the combination of Noonan and Opeola because when the new token is received, the app causes the old one to be invalidated (so that the consumer uses only the newest token in a transaction) (Priebatsch Paragraph 0029).
	However, the combination of Noonan, Opeola, and Priebatsch does not explicitly teach wherein the method further comprises establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient; and transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
	Naggar from same or similar field of endeavor teaches wherein the method further comprises establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient (Paragraphs 0056 and 0202 teach deleting the temporary wallet or blocking further access to the temporary wallet, and creating a new temporary wallet for the same user connected to the network connection, for storage of a new target amount of at least one new target cryptocurrency); transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer (Paragraphs 0056 and 0202 teach deleting the temporary wallet or blocking further access to the temporary wallet, and creating a new temporary wallet for the same user connected to the network connection, for storage of a new target amount of at least one new target cryptocurrency).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Noonan, Opeola, and Priebatsch to incorporate the teachings of Naggar for the method to further comprise establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient; and transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
There is motivation to combine Naggar into the combination of Noonan, Opeola, and Priebatsch because of the same reasons listed above for claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pomassl et al. (US 20210304197) teaches  a processing system for processing a number of cryptocurrencies, the processing system comprising a merchant terminal configured to generate transaction information as a basis for the generation of transactions with one of the cryptocurrencies, and an automatic transaction handling processor configured to process transactions generated based on the transaction information and to automatically split and/or redistribute transferred coins and/or assets based on a predetermined transfer policy. Further, the present disclosure provides a respective method.
Spector et al. (US 20190356481) teaches the field of data encryption processes for crypto-currency or other digital asset transactions between a principal and beneficiary utilizing a custodian. Cryptographic protocols protect the asset from the custodian. It can also protect the asset from the principal. It can also protect the asset against the beneficiary until such time as the beneficiary can prove certain logical conditions that give it exclusive control over the digital asset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685